ACCEPTED
                                                                                                           01-15-00716-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                     12/23/2015 3:14:16 PM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                    CLERK


                                           LAW OFFICES
                                                      OF
                                    KURT G. CLARKE                                      FILED IN
                                                                                 1st COURT OF APPEALS
                                     ATTORNEY~ MEDIATOR~ ARBITRATOR                  HOUSTON, TEXAS
                                                                                 12/23/2015 3:14:16 PM
KURT G. CLARKE*                                                                   FREDERICK O. BOADU
                                                                                 CHRISTOPHER     A. PRINE
HELEN MALVEAUX                                                                    COUNSEL TO THE FIRM
                                                                                          Clerk

                                           December 23, 2015

Christopher A. Prine
Clerk, First Court of Appeals
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

       Re:       Case No.:      01-15-00716-CV; Zimac Care Center et al v. Nweze
                 Subject:       Appellants' Brief

Dear Clerk:

      Appellants have submitted their brief. However, it will be necessary to amend and
resubmit the brief to restructure same, and make it more comprehendible. A motion will
accompany same within the next five (5) days.


Sincerely,

Kurt G. Clarke

Kurt G. Clarke


cc.: Robin Bluitt




                             6200 SAVOY DRIVE, SUITE 458, HOUSTON, TEXAS 77036
                                    PHONE (713) 779-5500 FAX (713) 779-6668
                                      *FELLOW – COLLEGE OF THE STATE BAR